Citation Nr: 0108898	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied service connection for 
PTSD.  The veteran perfected an appeal of this decision.  In 
October 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
In March 1999 and April 2000, the Board remanded the case to 
the RO for further development.

Service connection for an acquired psychiatric disorder other 
than PTSD, to include anxiety, depression, and bipolar 
disorder, was also denied by the April 1996 rating action.  
The veteran was informed of this decision in May 1996.  He 
filed a notice of disagreement and was furnished with a 
statement of the case in May 1996.  However, he did not file 
a timely substantive appeal on this issue.  Accordingly, the 
RO decision denying his claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include anxiety, depression, and bipolar disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.202, 20.302 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO to the 
extent possible.

2.  The veteran does not have a medical diagnosis of PTSD.





CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The veteran's application for the benefit at 
issue was initially incomplete.  He was advised of this in 
February 1996.  In March 1996, he submitted the data needed 
to complete the application.  The duty to assist also 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)."  VCAA § 3(a), at 2097-
98 (to be codified at 38 U.S.C. § 5103A).  VA is under an 
affirmative duty to obtain a claimant's pertinent service 
records.  The veteran's service personnel records are 
associated with the claims folder.  The RO received service 
medical records from the National Personnel Records Center 
(NPRC) in January 1987.  NPRC informed the RO that, "Medical 
records are incomplete, additional [medical records] will be 
sent if received."  The evidence does not show that 
additional service medical records were received.  
Subsequently, in March 1990, the NPRC informed the RO that 
"there are no additional [medical records] on file."  
During a March 1996 VA examination, the veteran reported that 
he was treated for psychiatric problems in service in 1980.  
In an effort to locate any other service medical records, to 
include of this alleged treatment, the RO, by an April 2000 
letter, asked the veteran to provide the names of all 
military facilities where he received treatment during active 
service.  He was informed that without such information, 
necessary information may not be obtained, and his claim may 
subsequently be denied.  He did not respond to this request.  
Further attempts to locate service medical records would be 
futile without additional information from the veteran.  
Hence, the Board finds that the duty to assist the veteran in 
obtaining service medical records is satisfied.  
The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  At a hearing before the undersigned in 
October 1998, the veteran indicated that he received 
treatment at the Hines VA Hospital.  Subsequently, VA 
treatment records dated from January 1996 to January 2000 
were received.  By correspondence dated in March 1999 and 
April 2000, the veteran was asked to identify the complete 
dates, names, and addresses of all medical personnel and/or 
facilities that have treated him for PTSD.  He was notified 
that the "duty to assist is not a one way street," and was 
advised that evidence of the claimed condition or disorder 
was vital to his claim.  He did not respond to this request 
for additional information.  An April 2000 report of contact 
indicates that the veteran claimed that he was subjected to 
"sexual trauma."  He stated that he never reported the 
incident.  In April 2000, he was asked to complete a form 
describing in detail his inservice stressors, to include 
personal assault.  He did not respond to this request.  As VA 
has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has been examined by VA in conjunction with this 
claim.  Furthermore, the psychiatrist who conducted the 
examination and the veteran's VA medical treatment providers 
have indicated that he does not have PTSD.  Accordingly, 
those aspects of the "duty to assist" are satisfied.  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO dated in March 1999 
and April 2000, statements of the case and supplemental 
statements of the case that have been issued during the 
appellate process, and Remands promulgated by the Board in 
June 1999 and April 2000.  See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The veteran served on active duty for training (ACDUTRA) from 
October 1978 to January 1979.  He subsequently served on 
active duty with the Army from April 1980 to February 1982 
with a Military Occupational Specialty (MOS) of infantryman.  
Service personal records contain no relevant data.  Service 
medical records are silent for any complaint, treatment, or 
diagnosis of PTSD or any other psychiatric disorder.  The 
veteran declined a separation examination.  

In October 1986, the veteran was afforded a VA compensation 
and pension examination in conjunction with a claim of 
service connection for hearing loss.  The examination report 
indicates that psychiatric evaluation was within normal 
limits.

In conjunction with the present claim, the veteran was 
afforded a VA examination in March 1996.  He indicated that 
he was hospitalized for emotional problems in Washington 
State in 1980.  He reported difficulty adapting to life in 
the military and felt that people were talking about him.  He 
gave a history of suicidal ideation.  He was not experiencing 
any suicidal ideation or plan at the time of the examination.  
He contended that he was unable to hold a job after discharge 
due to his military training, and he was angry because he was 
not allowed to re-enlist.  He had nightmares about "going 
into a country, shooting people, [and] blowing up their 
country."  He acknowledged that he had never been in combat.  
He reported visual hallucinations of "men sitting in the 
corner watching me and I'm watching them too."  He thought 
people could read his thoughts.  He believed that he had 
psychic powers and could telegraph his thoughts to others.  
The diagnoses included schizophrenic disorder, mood disorder, 
and bipolar disorder.  

In September 1995, the veteran was brought to a VA Medical 
Center (MC) by his wife as she feared that he would kill 
himself.  Although the veteran denied the comments and denied 
depression, he agreed to an informal voluntary admission.  He 
reported that he had been recently fired from his job and had 
his car repossessed. The diagnoses included depressive 
disorder, not otherwise specified, and adjustment disorder, 
not otherwise specified. 

VA outpatient treatment records from January 1996 to January 
2000, primarily show treatment for depression, schizophrenia, 
and mental retardation with complaints of difficulty finding 
employment and adequate housing, audio and visual 
hallucinations, and difficulty sleeping.  These records are 
silent for diagnosis or treatment of PTSD. 

In March 1996, the veteran was seen by a VA psychiatrist.  
Schizophrenia, mild mental retardation and alcohol abuse were 
diagnosed.

An April 1996 VA outpatient treatment record indicates that 
while the veteran thought he had PTSD and was distressed by 
his military experience, the examining psychologist wrote 
that the veteran's history or symptoms "did not sound like 
PTSD."  

A May 1996 VA treatment record indicates that the veteran 
complained of dissatisfaction with his current living 
situation.  Schizophrenia, mild mental retardation, and 
alcohol abuse by history were diagnosed.  He was to return to 
the day treatment center the following day for a two week 
treatment program; however, a June 1996 record indicated that 
the veteran did not attend as scheduled. 

A July 1996, treatment record shows that the veteran 
complained that the military "screwed up" his life and that 
the government was therefore obligated to compensate him.  
The veteran self diagnosed his problem as PTSD.  The 
examining psychologist informed the veteran that his 
symptomatology and history did not fit the criteria for this 
diagnosis.  It was noted that the veteran had "hoped that a 
PTSD diagnosis would be rendered in order to bolster his 
claim for compensation."  The examiner noted the veteran 
persisted in his argument that he had been traumatized by the 
military's failure to send him to technical school so that he 
could learn marketable skills.  He also stated that he had 
been frightened while participating in combat training 
maneuvers on the firing range.  

In a July 1996, VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated that he had flashbacks of his 
training during service wherein he was taught to kill others.  
He also stated he saw soldiers "blown away" and witnessed 
others dying when a vehicle fell off of a cliff.  

A November 1996, notation in the veteran's VA medical records 
indicates that he was requesting a statement regarding the 
status of his treatment.  His psychologist indicated that, 
while he had been treated for symptoms of depression and 
disorganized thinking in the past, he did not have a 
diagnosis and was not being treated for any condition at the 
time.  A subsequent November 1996 outpatient treatment record 
indicates a diagnosis of chronic schizophrenia, with very 
mild depressive overlay as well as borderline mental 
retardation.  

An April 1997 VA treatment record indicates that the veteran 
reported problems with his housing situation causing him 
difficulty sleeping.  He complained of auditory 
hallucinations 2-3 times a week.  The examiner noted that the 
veteran was vague in describing his hallucinations; however, 
the veteran implied that they were related to war 
experiences.  

In July 1997, the veteran was hospitalized at a VAMC with 
complaint of hearing the voice of his military commander 
telling him to move right or left, or telling him to kill 
people.  The hospital report indicates that the veteran 
seemed to emphasize his potential for violence.  He blamed 
the government for teaching him violence.  Diagnoses include 
probable paranoid schizophrenia, rule out PTSD, and history 
of alcohol and polysubstance abuse.

In October 1998, the veteran testified at a hearing before 
the undersigned Board Member sitting at the RO.  He 
contended, in essence, that because of his combat training 
while on active duty, he had confrontations with military and 
civilian personnel which caused him to have flashbacks of 
destroying people and things.  He alleged that he had been 
diagnosed with PTSD at the Hines VA Hospital.  According to 
the veteran, he developed flashbacks and nightmares during 
service.  During service, he experienced small arms fire 
going over his head and trainees dropping grenades inside a 
bunker.  He also reported that he witnessed several buddies 
die when a tractor fell from a cliff.  When asked if he knew 
their names, he replied that he did not remember.  He thought 
that the incident occurred while he was stationed in 
Washington State.  He complained of flashbacks to this 
incident.  

II.  Analysis

In general, service connection may be established for disease 
or disability that was either incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection for PTSD, as amended in June 1999, but effective 
from March 1997, requires (1) medical evidence diagnosing the 
condition in accordance with current DSM-IV criteria, (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Here, the veteran's claim fails on the first (threshold) of 
these three requirements.  There is no medical diagnosis of 
PTSD based on a stressor in service.  The veteran has been 
provided exhaustive assistance to establish such a diagnosis; 
he has been accorded a VA psychiatric examination. And has 
been seen for treatment by VA psychiatrists and 
psychologists.  Yet, the only PTSD diagnosis of record is a 
self-diagnosis by the veteran himself.  Such diagnosis has 
been rejected by the medical experts who have examined and/or 
treated the veteran.  As a layperson, the veteran is not 
competent to establish by his own opinion that he has PTSD.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Without a diagnosis 
of PTSD, there is no need to proceed further to determine 
whether any claimed stressor in service may be verified.  
And, obviously, there can be no medical opinion linking PTSD 
to a stressor event in service.

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 C.F.R. § 3.304(f).  The Board has considered the 
doctrine of reasonable doubt.  However, without any medical 
diagnosis of PTSD, there can be no reasonable doubt. 


ORDER

Service connection for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



